NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0649n.06

                                          No. 20-3711

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                     FILED
 UNITED STATES OF AMERICA,                              )                      Nov 13, 2020
                                                        )                  DEBORAH S. HUNT, Clerk
        Plaintiff-Appellee,                             )
                                                        )      ON APPEAL FROM THE
 v.                                                     )      UNITED STATES DISTRICT
                                                        )      COURT FOR THE
 CALEB A. LAMBERT,                                      )      NORTHERN DISTRICT OF
                                                        )      OHIO
        Defendant-Appellant.                            )



       Before: NORRIS, SUTTON, and KETHLEDGE, Circuit Judges.

       KETHLEDGE, Circuit Judge. Caleb Lambert pled guilty in 2015 to two counts of armed

bank robbery and one count of possessing and brandishing a firearm during those crimes. The

district court sentenced him to 121 months’ imprisonment. Five years later, he moved for

compassionate release under the First Step Act, asserting that he suffers from hydrocephalus,

which is a condition that results in swelling around the brain. That condition, Lambert argued,

placed him at greater risk of contracting COVID-19 and therefore justified compassionate release.

In response, the government argued that release was inappropriate on several grounds, including

that Lambert had never documented his condition before filing his motion. That statement was

mistaken, since Lambert’s presentence report did mention his hydrocephalus. Lambert informed

the court of the government’s misstatement in a reply brief.
No. 20-3711, United States v. Lambert


       The court later denied his motion in an order stating as follows:

       Defendant’s Motion to Reduce Sentence Pursuant to 18 [U].S.C. 3582(C) In Accord With
       the Provisions of the First Step Act, The Cares Act, and Request for Compassionate
       Release Amidst the COVID-19 Pandemic is DENIED for the reasons state[d] in the
       Response Brief. Defendant has failed to demonstrate extraordinary and compelling reasons
       to justify release.

Order, United States v. Tesca, No. 1:15-cr-82 (N.D. Ohio Jun. 30, 2020).

       We review denials of compassionate release for an abuse of discretion. See United States

v. Ruffin, — F. 3d —, 2020 WL 6268582 at *4 (6th Cir. Oct. 26, 2020). A court abuses its

discretion by, among other things, relying upon clearly erroneous findings of fact. See United

States v. Moore, 582 F.3d 641, 644 (6th Cir. 2009).

       Lambert argues only that the district court relied on a clearly erroneous finding of fact, in

the form of the government’s misstatement that his hydrocephalus was undocumented. But we

see no reason to think that the district court relied on the government’s misstatement. Lambert

corrected the misstatement in a one-page reply brief, which the district court presumably read.

And the district court could have confirmed the statement’s inaccuracy by simply checking

Lambert’s presentence report, which it possessed at the time. We are confident that the district

court did so. And we otherwise note that Lambert has not contested the Bureau of Prison’s finding

that Lambert was “a 26 year old inmate” who, at the time of his request for compassionate release,

was not “enrolled in any chronic care clinics[,]” had “not suffered a debilitating injury[,]” and was

not “considered disabled or unable [to] carry on self-care.”

       The district court’s judgment is affirmed.




                                                -2-